internal_revenue_service issued date number release date cc el gl br1 gl-801814-99 uilc memorandum for district_counsel central california district san jose from alan c levine chief branch general litigation subject sec_6330 - appeal of levy notices - spousal issues pursuant to your request we have reviewed the collection_due_process aspect of your draft response to the request for advice from the rra ‘98 coordinator in your district the rra ‘98 coordinator requested advice for the situation where both spouses receive an sec_6330 notice but where only one spouse requests a collection_due_process cdp hearing we have the following comments sec_6330 provides that a taxpayer must request a collection_due_process cdp hearing within days of the cdp_notice the statute_of_limitations on collection and collection activity is suspended when the taxpayer requests a cdp hearing this suspension applies only to the taxpayer who requests the hearing and not to others who are or maybe affected by the proposed action i r m provides in joint liability situations where only one spouse has requested a cdp hearing collection action can continue with respect to the spouse who has not requested an appeal this will most often occur in situations where the spouses are separated or divorced the inference is that if the spouses have the same address or the internal_revenue_service service knows that they are still married then the service will not pursue collection action against the spouse that did not request the hearing furthermore a cdp request can be modified please note that after waiting the days the service cannot levy for an additional days to assure that cdp hearing requests that were timely mailed are received by the service i r m i r m therefore while the revenue_officer is not required to contact the nonappealing spouse if contact is made and it is the spouse’s intent as to be included on the request for appeal then the cdp hearing request can be modified to include both spouses if there are any questions or concerns regarding this memorandum please call cc assistant regional_counsel gl western region
